DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 13: The metes and bounds of the Markush group of additives is undefined since the “or” is used at the end of the list instead of “and”.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 6-15 are rejected under 35 U.S.C. 103 as being unpatentable over Raymond et al. (U.S. Pat. 8,143,331).
Regarding claims 1, 3: Raymond et al. teaches a waterborne epoxy curing agent (col. 2 lines 30-35) comprising the reaction product of at least one alkylated polyalkyleneamine and at least one polyether polyol modified epoxide resin (col. 2 lines 24-27).  Since the reference discloses “polyepoxide resin”, there is more than one epoxide group. The alkylated polyalkyleneamine has the formula 
    PNG
    media_image1.png
    129
    292
    media_image1.png
    Greyscale
 (bottom of column 12), where RA can be a C1 to C16 alkyl, and RB, RC, RD and RE are RA or a hydrogen atom (col. 13 lines 1-15).  Therefore, there exists an embodiment where there is at least one tertiary amino group (i.e. where RA and RB are both an alkyl) and at least one primary amino group per molecule (i.e. where RC and RD are hydrogen). The structure shows repeat moieties of  -QNH- where Q is a divalent hydrocarbon group/ethylene, when RE is hydrogen.  While not all embodiments of Raymond et al. read on the claimed amine (a), at the time of the invention a person having ordinary skill in the art would have found it obvious to choose an alkylated polyalkyleneamine where RA and RB are alkyls and RC, RD, and RE are hydrogens, and would have been motivated to do so since Raymond et al. teaches that this is a sufficient structure to achieve the disclosed invention.
Regarding claims 2 and 11: Raymond et al. teaches the structure set forth above.  The Q moiety is ethylene/-CH2CH2-.
Regarding claim 4: Raymond et al. also teaches 
    PNG
    media_image2.png
    114
    450
    media_image2.png
    Greyscale
(bottom of col. 12).  When p is 0, q is 1 and RA and RB are methyl and RF, RG, RC and RD are hydrogen, this is the compound N,N-dimethyldipropylenetriamine.
Regarding claim 6: Raymond et al. teaches the stoichiometric ratio of epoxy groups to the amine groups is 0.2:1 to 1.3:1 (col. 5 lines 25-35). The inverse of this is the claimed ratio of equivalent number in active amine hydrogen atoms to an equivalent number of epoxide groups, which is 1:0.2 to 1:1.3, or 5-0.76, which overlaps the claimed range.
Regarding claim 7: Raymond et al. teaches the reaction product of at least one polyepoxide compound and at least one polyether polyol (col. 14 lines 20-25).
Regarding claim 8: Raymond et al. teaches polyethylene glycol (col. 14 lines 40-45).
Regarding claim 9: Raymond et al. teaches diglycidyl ether of bisphenol A (col. 14 lines 30-35).
Regarding claim 10: Raymond et al. teaches water (col. 5 lines 1-5).
Regarding claim 12: Raymond et al. teaches a catalyst (col. 13 lines 30-35).
Regarding claim 13: Raymond et al. teaches a filler (col. 19 lines 10-15).
Regarding claim 14: Raymond et al. teaches a method comprising heating to a temperature between 50 °C and 150 °C for about 1 to 3 hours (col. 5 lines 50-55) the composition of claim 1, which overlaps the claimed ranges.
Regarding claim 15: Raymond et al. teaches the stoichiometric ratio of epoxy groups to the amine groups is 0.2:1 to 1.3:1 (col. 5 lines 25-35). The inverse of this is the claimed ratio of equivalent number in active amine hydrogen atoms to an equivalent number of epoxide groups, which is 1:0.2 to 1:1.3, or 5-0.76, which overlaps the claimed range.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Raymond et al. (U.S. Pat. 8,143,331) as applied to claim 1 set forth above and in view of Zheng et al. (EP 3 170 849).
Regarding claim 5: Raymond et al. teaches the basic claimed curing agent as set forth above. Not disclosed is the amine of claimed formula (II). However, Zheng et al. teaches a similar composition using the reaction product of an aldehyde (para. 42) and a polyethylene polyamine such as 
    PNG
    media_image3.png
    113
    265
    media_image3.png
    Greyscale
(page 9), which would result in the claimed formula (II). Raymond et al. and Zheng et al. are analogous art since they are both concerned with the same field of endeavor, namely amine-epoxy curing agents.  At the time of the invention a person having ordinary skill in the art would have found it obvious to use the branched polyamine of Zheng et al. in the composition of Raymond et al. and would have been motivated to do so in order to achieve more crosslinking points in the final product because of the branching.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Megan McCulley whose telephone number is (571)270-3292. The examiner can normally be reached Monday - Friday 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MEGAN MCCULLEY/           Primary Examiner, Art Unit 1767